            Case 2:15-bk-28443-NB                   Doc 465 Filed 03/14/19 Entered 03/14/19 16:34:06                                       Desc
                                                      Main Document    Page 1 of 5



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &     FOR COURT USE ONLY
    Email Address
    Jeremy V. Richards (CA Bar No. 102300)
    Victoria A. Newmark (CA Bar No. 183581)
    PACHULSKI STANG ZIEHL & JONES LLP
    10100 Santa Monica Blvd., Suite 1300
    Los Angeles, CA 90067
    Telephone: 310/277/6910
    Facsimile: 310/201/0760
    Email: jrichards@pszjlaw.com
            vnewmark@pszjlaw.com

         Individual appearing without an attorney
         Attorney for: Debtor and Debtor in Possession

                                            UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
                                                                               CASE NO.: 15-28443 (NB)
In re:

                                                                               CHAPTER: 11
CLOUDBREAK ENTERTAINMENT, INC.,


                                                                   Debtor(s)
                                                                               NOTICE OF LODGMENT OF ORDER IN
                                                                               BANKRUPTCY CASE RE: (title of motion1):

                                                                               ORDER DIRECTING CLOUDBREAK
                                                                               ENTERTAINMENT, INC.; CONRAD RIGGS;
                                                                               AND LAYNE BRITTON TO MEDIATION




                       ORDER DIRECTING CLOUDBREAK ENTERTAINMENT, INC.;
PLEASE TAKE NOTE that the order titled
CONRAD RIGGS; AND LAYNE BRITTON TO MEDIATION
                                                  and is attached. This order relates to the Status Report and Supplemental Status
was lodged on (date) March 14, 2019               Report, Dkt Nos. 409 and 451




1
    Please abbreviate if title cannot fit into text field.


              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                       Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:320188.1 06080/002
 Case 2:15-bk-28443-NB            Doc 465 Filed 03/14/19 Entered 03/14/19 16:34:06             Desc
                                    Main Document    Page 2 of 5


 1    Jeremy V. Richards (CA Bar No. 102300)
      Victoria A. Newmark (CA Bar No. 183581)
 2    PACHULSKI STANG ZIEHL & JONES LLP
      10100 Santa Monica Blvd., Suite 1300
 3    Los Angeles, CA 90067-4114
      Telephone: 310/277-6910
 4    Facsimile: 310/201-0760
      E-mail: jrichards@pszjlaw.com
 5             vnewmark@pszjlaw.com

 6    Attorneys for Debtor and Debtor in Possession

 7

 8                                UNITED STATES BANKRUPTCY COURT

 9                                 CENTRAL DISTRICT OF CALIFORNIA

10                                        LOS ANGELES DIVISION

11   In re:                                                 Case No.: 2:15-bk-28443 (NB)
12   CLOUDBREAK ENTERTAINMENT, INC.,                        Chapter 11
13                                   Debtor.                ORDER DIRECTING CLOUDBREAK
                                                            ENTERTAINMENT, INC.; CONRAD
14                                                          RIGGS; AND LAYNE BRITTON TO
                                                            MEDIATION
15
                                                            Date:     February 26, 2019
16                                                          Time:     2:00 p.m.
                                                            Place:    255 E. Temple Street
17                                                                    Courtroom 1545
                                                                      Los Angeles, CA 90012
18
                                                            Judge:    Honorable Neil Bason
19

20

21            Debtor and Debtor in Possession Cloudbreak Entertainment, Inc. (“Cloudbreak”); Conrad

22   Riggs (“Riggs”); and Layne Britton (“Britton”; individually referred to as a “Party” and collectively

23   referred to as the “Parties”) are hereby ordered to participate in a mediation proceeding (the

24   “Mediation”) in accordance with the following terms and conditions:

25            1.      The Parties have agreed that the mediator (the “Mediator”) shall be Jeffrey C. Krause

26   of Gibson Dunn & Crutcher LLP.

27

28


     DOCS_LA:320071.1 06080/001
 Case 2:15-bk-28443-NB            Doc 465 Filed 03/14/19 Entered 03/14/19 16:34:06               Desc
                                    Main Document    Page 3 of 5


 1           2.       Cloudbreak has agreed to pay for up to eight hours of the Mediator’s services, to be

 2   billed at the Mediator’s regular hourly rate. The Mediator shall bill for all time incurred in

 3   connection with the Mediation, including all preparatory time.

 4           3.       The Mediation shall take place at the offices of Gibson Dunn & Crutcher located at

 5   333 South Grand Avenue, Los Angeles, California 90071 on April 9, 2019 commencing at 10:00

 6   a.m. In addition to the Mediator, the Mediation shall be attended by bankruptcy counsel for

 7   Cloudbreak and Britton and trial counsel in the Underlying Litigation (defined below) for all of the

 8   Parties, together with Riggs (as a representative of Cloudbreak and in his personal capacity) and

 9   Britton.

10           4.       The Mediation shall encompass all disputes currently asserted between the Parties,

11   including disputes arising in this Case and in the underlying litigation (the “Underlying Litigation”)

12   pending between Britton, on the one hand, and Cloudbreak and Riggs, on the other hand, in the Los

13   Angeles County Superior Court.

14           5.       Upon completion of the Mediation, Cloudbreak is directed to file a report with the

15   Court, indicating that the Mediation has been completed and further indicating whether or not any

16   agreement (global or partial) has been reached by the Parties.

17           6.       The next Status Conference in this matter, currently set for April 9, 2019 at 2:00 p.m.,

18   is hereby continued to __________________, 2019.

19                                                   #####

20

21

22

23

24

25

26

27

28

                                                         2
     DOCS_LA:320071.1 06080/001
Lodged Order Upload (L.O.U)                                                                     https://ecf-ciao.cacb.uscourts.gov/UploadOrders/Default.aspx?cmCooki...
                Case 2:15-bk-28443-NB                             Doc 465 Filed 03/14/19 Entered 03/14/19 16:34:06                             Desc
                                                                    Main Document    Page 4 of 5


                                                     Bankruptcy LODGED ORDER UPLOAD FORM

                                                                                                                                   Thursday, March 14, 2019




          C O N F I R M AT I O N :

           Yo u ' v e s u c c e s s f u l l y u p l o a d e d t h e o r d e r :
          ( 7648588.docx )
            A new order has been added




                   Office: Los Angeles
                   C a s e Ti t l e : C l o u d b r e a k E n t e r t a i n m e n t , I n c .
                   Case Number: 15-28443
                   Judge Initial: NB
                   C a s e Ty p e : b k ( B a n k r u p t c y )
                   Document Number: 1
                   On Date: 03/14/2019 @ 04:28 PM


          Please print               this confirmation for future reference.



          T h a n k Yo u !

         United States Bankruptcy Court, Central District of California
         Edward R. Roybal Federal Building and Courthouse
         255 East Temple Street, Los Angeles, CA 90012




1 of 1                                                                                                                                             3/14/2019, 4:28 PM
        Case 2:15-bk-28443-NB                   Doc 465 Filed 03/14/19 Entered 03/14/19 16:34:06                                       Desc
                                                  Main Document    Page 5 of 5

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Blvd., Suite 1300, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 14, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
       Peter J Crosby pcrosby@bgrfirm.com, lpennywell@bgrfirm.com
       Philip D Dracht pdracht@fabianlaw.com
       Razmig Izakelian razmigizakelian@quinnemanuel.com
       Nina Z Javan nina@wsrlaw.net, brian@wsrlaw.net
       Dare Law dare.law@usdoj.gov
       Kelly L Morrison kelly.l.morrison@usdoj.gov
       Jennifer L Nassiri jennifernassiri@quinnemanuel.com
       Shahin Rezvani shahinrezvani@quinnemanuel.com
       Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
       Gregory M Saylin gsaylin@fabianvancott.com, vgarrett@fabianvancott.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Daniel J Weintraub dan@wsrlaw.net, vinnet@ecf.inforuptcy.com;brian@wsrlaw.net
       Eric D Winston ericwinston@quinnemanuel.com

2. SERVED BY UNITED STATES MAIL: On March 14, 2019, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Cloudbreak Entertainment, Inc. 
c/o Brentwood Management Group 
11812 San Vicente Blvd., Ste 200 
Los Angeles, CA 90049

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 14, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA MESSENGER: 
Hon. Neil W. Bason 
USBC, Edward R. Roybal Building & Courthouse 
255 E. Temple St., Suite 1552 
Los Angeles, CA  90012 

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


March 14, 2019                 Sophia L. Lee                                                /s/ Sophia L. Lee
 Date                         Printed Name                                                    Signature



          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:320188.1 06080/002
